DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1 are directed to a computer system, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claim 2 are directed to a computer method, which is also within one of the four statutory categories (i.e., process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 2 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claims 1 and 2 include limitations that recite an abstract idea.  Note that independent claim 1 is the system claim, and claim 2 covers the matching method.  Specifically, independent claim 1 recites (and claim 2 similarly recites the following limitations):
A computer system, comprising:
	
	a) at least one server having software stored on a non-transient computer readable
medium;

		wherein, upon execution of the software, the at least one server is at least configured to:

		i) receiving, in real-time, an input from a user, wherein the input comprises user data consisting of: food intake of the user, glucose readings of the user, medication intake by the user, insulin dose taken by the user, or any combination thereof;

ii) receiving, m real-time, physiological data representative of at least one physiological measurement of at least one physiological characteristic of the user, wherein the at least one physiological characteristic is selected from the group consisting of: heart rate, heart rate variability, oxygen saturation, temperature, galvanic skin response, or any combination thereof;

iii) comparing, in real-time, the at least one physiological measurement of the user to at least one pre-determined physiological value associated with the at least one physiological characteristic retrieved from at least one database;

iv) based on the comparing, determining, in real-time, that a difference between the at least one physiological measurement of the user and the at least one predetermined physiological value is:

	a) higher than a predetermined threshold value, or

	b) smaller than the predetermined threshold value, and then:

v) generating, in real-time, at least one alert when the at least one pre-determined physiological value is higher than the predetermined threshold value;

vi) transmitting, in real-time, the at least one alert to at least one of: the user, at least one family member, at least one medical practitioner, or any combination thereof; and

vii) when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., comparing a user’s physiological data against a predetermined physiological value; determining when the difference between the user’s physiological data and the predetermined physiological value is above or below of a predetermined threshold value; and generating an alert when the difference between the user’s physiological data and the predetermined physiological value is above the predetermined threshold value).  That is, other than reciting: (1) a computer system; (2) at least one server having software; (3) a non-transient computer readable medium; and the steps of: (4) receiving, in real-time, an input from a user, wherein the input comprises user data consisting of: food intake of the user, glucose readings of the user, medication intake by the user, insulin dose taken by the user, or any combination thereof; (5) receiving, m real-time, physiological data representative of at least one physiological measurement of at least one physiological characteristic of the user, wherein the at least one physiological characteristic is selected from the group consisting of: heart rate, heart rate variability, oxygen saturation, temperature, galvanic skin response, or any combination thereof; (6) transmitting, in real-time, the at least one alert to at least one of: the user, at least one family member, at least one medical practitioner, or any combination thereof; and (7) when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user, the context of claims 1 and 2 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., comparing a user’s physiological data against a predetermined physiological value; determining when the difference between the user’s physiological data and the predetermined physiological value is above or below of a predetermined threshold value; and generating an alert when the difference between the user’s physiological data and the predetermined physiological value is above the predetermined threshold value).
The aforementioned claim limitations described in claims 1 and 2 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) comparing a user’s physiological data against a predetermined physiological value (i.e., a type of observation, evaluation, judgment, and/or opinion); (2) determining when the difference between the user’s physiological data and the predetermined physiological value is above or below of a predetermined threshold value (i.e., a type of observation, evaluation, judgment, and/or opinion); and (3) generating an alert when the difference between the user’s physiological data and the predetermined physiological value is above the predetermined threshold value (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 2 recite an abstract idea that falls within the Mental Processes category.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In the present case, for representative independent claim 1 (similar to claim 2), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer system, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):
	
	a) at least one server having software (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) stored on a non-transient computer readable medium (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

		wherein, upon execution of the software, the at least one server is at least configured to (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

		i) receiving, in real-time, an input from a user, wherein the input comprises user data consisting of: food intake of the user, glucose readings of the user, medication intake by the user, insulin dose taken by the user, or any combination thereof (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

ii) receiving, m real-time, physiological data representative of at least one physiological measurement of at least one physiological characteristic of the user, wherein the at least one physiological characteristic is selected from the group consisting of: heart rate, heart rate variability, oxygen saturation, temperature, galvanic skin response, or any combination thereof (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

iii) comparing, in real-time, the at least one physiological measurement of the user to at least one pre-determined physiological value associated with the at least one physiological characteristic retrieved from at least one database;

iv) based on the comparing, determining, in real-time, that a difference between the at least one physiological measurement of the user and the at least one predetermined physiological value is:

	a) higher than a predetermined threshold value, or

	b) smaller than the predetermined threshold value, and then:

v) generating, in real-time, at least one alert when the at least one pre-determined physiological value is higher than the predetermined threshold value;

vi) transmitting, in real-time, the at least one alert to at least one of: the user, at least one family member, at least one medical practitioner, or any combination thereof (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

vii) when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving or transmitting data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer devices and software to: (1) compare a user’s physiological data against a predetermined physiological value; (2) determine when the difference between the user’s physiological data and the predetermined physiological value is above or below of a predetermined threshold value; and (3) generate an alert when the difference between the user’s physiological data and the predetermined physiological value is above the predetermined threshold value), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. V. CLS Bank Int’l – similarly, the additional elements recited in claims 1 and 2 described in the Prong One analysis of Step 2A above, invokes general-purpose computer (i.e., the computer system; at least one server having software; and non-transient computer readable medium in claims 1 and 2) to perform the commonplace business method of comparing a user’s physiological data to a predetermined value; determining when the user’s physiological data is within or outside of a predetermined threshold; and generating an alert when the user’s physiological data is outside of the predetermined threshold; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the server having software stored on a non-transient computer readable medium are examples of generic software that are used to tailor information (i.e., the alerts) and provide it to a user (i.e., transmitting the alerts).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to “receiving” the user input data and the physiological measurements; “transmitting” the alerts; and continuing to measure the user’s physiological data when the physiological data is within a desired threshold, described in claims 1 and 2, are the equivalent of obtaining information about user’s physiological state.
Thus, the additional elements in independent claims 1 and 2 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1 and 2: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1 and 2 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the 2019 Revised PEG, claims 1 and 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1 and 2 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
Specifically, the additional elements of claims 1 and 2, as recited, the computer system; at least one server having software; non-transient computer readable medium; and the steps of: “receiving, in real-time, an input from a user, wherein the input comprises user data consisting of: food intake of the user, glucose readings of the user, medication intake by the user, insulin dose taken by the user, or any combination thereof”; “receiving, m real-time, physiological data representative of at least one physiological measurement of at least one physiological characteristic of the user, wherein the at least one physiological characteristic is selected from the group consisting of: heart rate, heart rate variability, oxygen saturation, temperature, galvanic skin response, or any combination thereof”; “transmitting, in real-time, the at least one alert to at least one of: the user, at least one family member, at least one medical practitioner, or any combination thereof”; and “when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the computer system; at least one server having software; and non-transient computer readable medium, Applicant describes these computer devices and components as the following:
	- Applicant describes the computer system and server as including “virtually any computing device capable of receiving and sending a message over a network”, such as “servers, wired communications medium such as personal computers, multiprocessor systems, microprocessor-based or programmable consumer electronics, network PCs, and the like.” See Applicant’s specification as filed on September 30, 2019, paragraph [00047].  Further, Applicant describes the computing readable medium as being embodied by “a floppy disk, CD-ROM, DVD, magnetic disk, memory chip, ROM, RAM, an ASIC, a configured processor, all optical media, all magnetic tape or other magnetic media, or any other medium from which a computer processor can read instructions.” See Applicant’s specification as filed on September 30, 2019, paragraph [00050].  This disclosure shows that computer system; at least one server having software; and non-transient computer readable medium (and their components) for practicing the claimed invention may be “virtually any computing device capable of receiving and sending a message over a network”, and generic storage devices.  Therefore, Applicant’s specification demonstrates that the computer system; at least one server having software; and non-transient computer readable medium, may each be embodied by generic computer devices, which are well-known in the art. See MPEP § 2106.05(d).
Therefore, these computer devices are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
	- Regarding the steps directed to: “receiving, in real-time, an input from a user, wherein the input comprises user data consisting of: food intake of the user, glucose readings of the user, medication intake by the user, insulin dose taken by the user, or any combination thereof”; “receiving, m real-time, physiological data representative of at least one physiological measurement of at least one physiological characteristic of the user, wherein the at least one physiological characteristic is selected from the group consisting of: heart rate, heart rate variability, oxygen saturation, temperature, galvanic skin response, or any combination thereof”; “transmitting, in real-time, the at least one alert to at least one of: the user, at least one family member, at least one medical practitioner, or any combination thereof”; and “when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user” - The following represent examples that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed “receiving” the user input data and the physiological measurements; “transmitting” the alerts; and continuing to measure the user’s physiological data when the physiological data is within a desired threshold, are similarly deemed to be to be well-understood, routine, and conventional activity in the medical field, because they also represent the receipt and transmission of data (i.e., receiving/transmitting the user’s input data, physiological measurements, alerts, and continuous measurements) over a network.
	Thus, taken alone, the additional elements of claims 1 and 2 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation (i.e., using generic computer devices and functions to: (1) compare a user’s physiological data against a predetermined physiological value; (2) determine when the difference between the user’s physiological data and the predetermined physiological value is above or below of a predetermined threshold value; and (3) generate an alert when the difference between the user’s physiological data and the predetermined physiological value is above the predetermined threshold value).  Therefore, whether taken individually or as an ordered combination the additional elements of claims 1 and 2 do not amount to significantly more than the above-identified abstract idea, and claims 1 and 2 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Shusterman (Pub. No. US 2013/0231947), in view of:
- Sethi et al. (Pub. No. US 2010/0249543).

	Regarding claims 1 and 2,
		- Shusterman teaches:
			- a computer system, comprising: a) at least one server having software stored on a non-transient computer readable medium; wherein, upon execution of the software, the at least one server is at least configured to (as described in claim 1); and a computer method, comprising (as described in claim 2) (Shusterman, paragraphs [0030] and [0107]; Paragraph [0030] teaches a method and system that can be used for at least one of information management, decision support, and diagnosis.  Shusterman, paragraph [0107]; Paragraph [0107] teaches that the system provides a software and hardware platform (i.e., software stored on a non-transient computer readable medium) for physiological monitoring, analysis of serial changes, and wireless communication between patients and medical professionals anytime, anywhere. The smart phone/PC/computer tablet acts as an intelligent interface to collect physiological data; analyze and display vital information; and transmit it onto a remote server/cloud (i.e., at least one server) for detailed analysis of serial changes.):
				- i) receiving, in real-time, an input from a user, wherein the input comprises user data consisting of: food intake of the user, glucose readings of the user, medication intake by the user, insulin dose taken by the user, or any combination thereof (as described in claims 1 and 2) (Shusterman, paragraph [0107]; Paragraph [0027] teaches that the system allows physicians and other medical personnel to download, display and quickly review data on their mobile devices at anytime, anywhere; while the data is being collected and transmitted in real time from patients (i.e., the data is received in real-time) at hospitals, point-of-care, on the road or at home.  Paragraph [0107] teaches that the PELEX system can also be used for collecting, transmitting and processing data for electroencephalogram, blood pressure, respiration, temperature, glucose level (i.e., the input comprises user data consisting of glucose readings), physical activity, oxygen saturation, body position, cardiac output, peripheral resistance, pulse transit time, pulse wave velocity, pulse wave amplitude and other physiological signals.);
- ii) receiving, in real-time, physiological data representative of at least one physiological measurement of at least one physiological characteristic of the user, wherein the at least one physiological characteristic is selected from the group consisting of: heart rate, heart rate variability, oxygen saturation, temperature, galvanic skin response, or any combination thereof (as described in claims 1 and 2) (Shusterman, paragraphs [0107] and [0141]; Paragraph [0107] teaches that the PELEX system can also be used for collecting, transmitting and processing data for electroencephalogram, blood pressure, respiration, temperature (i.e., receiving a physiological characteristic of the user, including temperature data), glucose level, physical activity, oxygen saturation (i.e., receiving a physiological characteristic of the user, including oxygen saturation data), body position, cardiac output, peripheral resistance, pulse transit time, pulse wave velocity, pulse wave amplitude and other physiological signals.  Paragraph [0141] teaches that a physician’s smart phone receives the patient’s physiological information from the cloud (allowing physicians to monitor patient information remotely, while the patient is located at a hospital, at home, at the point of care, or on the road).  Because the information (physiological waveforms and extracted parameters, such as heart rate and blood pressure) (i.e., receiving a physiological characteristic of the user, including heart rate data) has been compressed and filtered on the cloud, the physician can view the data on the smart phone's display with the speed and convenience of real-time data streaming.);
- iii) comparing, in real-time, the at least one physiological measurement of the user to at least one pre-determined physiological value associated with the at least one physiological characteristic retrieved from at least one database (as described in claims 1 and 2) (Shusterman, paragraphs [0045], [0081], and [0131]; Paragraph [0045] teaches that the values of the data obtained from individual patients with the average values obtained in a group or a population of patients to facilitate analysis of individual data (i.e., comparing the at least one physiological measurement of the user to at least one pre-determined physiological value associated with the at least one physiological characteristic) and to determine the values that characterize groups of patients with similar characteristics and/or similar disorders.  Paragraph [0081] also teaches that the system is capable of real-time intelligent alerts and serial comparison of individual patient’s data (i.e., the comparisons are done in continuously and in real-time).  Paragraph [0131] also teaches that the PELEX SERVER software automatically finds in its database all ECG recordings from the same patient and compares the most recent recording with the previous ones (i.e., the at least one physiological characteristic is retrieved from at least one database and compared with the physiological measurement of the user).);
- iv) based on the comparing, determining, in real-time, that a difference between the at least one physiological measurement of the user and the at least one predetermined physiological value is: a) higher than a predetermined threshold value, or b) smaller than the predetermined threshold value (as described in claims 1 and 2) (Shusterman, paragraphs [0150] and [0155]; Paragraph [0155] teaches that a comparison unit 44 compares the newly acquired waveforms and newly computed primary elements with the waveforms and primary elements previously stored in the storage unit 43.  The analysis unit 40 has means for adjusting the thresholds for each indicator, whereas the default values correspond to normal ECG.  An output unit 60 includes a screen or a set of indicators for displaying the ECG waveforms and the computed primary elements in comparison with the previously stored primary elements or in comparison with the default reference values.  The results of comparison can be represented both qualitatively and quantitatively in the dynamic and static modes.  Abnormal readings may be further classified into moderately abnormal and severely abnormal (i.e., determining whether the difference between the user’s physiological measurement and the at least one predetermined physiological value is higher than a predetermined threshold value or smaller than the predetermined threshold value).  To make the indicators understandable to a lay person, the degree of abnormality may be color-coded: green color corresponds to a normal value, yellow corresponds to a moderate abnormality (i.e., a determination that the difference between the user’s physiological measurement and the at least one predetermined physiological value is smaller than the predetermined threshold value), and red corresponds to a severe abnormality (i.e., a determination that the difference between the user’s physiological measurement and the at least one predetermined physiological value is higher than the predetermined threshold value).  In the dynamic mode, the quantitative representation shows the differences between the newly acquired and stored primary elements and waveforms (i.e., determining that there was a difference between the user’s physiological measurement and the at least one predetermined physiological value), whereas the qualitative representation includes indication of each parameter as being changed (C) or unchanged (U).  Paragraph [0150] also teaches that the system is able to categorize data into normal range, and maximum and minimum thresholds should be marked by different colors (green=normal, yellow=borderline [close to the thresholds] (i.e., a determination that the difference between the user’s physiological measurement and the at least one predetermined physiological value is smaller than the predetermined threshold value), red=abnormal [exceeds the threshold or range] (i.e., a determination that the difference between the user’s physiological measurement and the at least one predetermined physiological value is higher than the predetermined threshold value)).),
- and then: v) generating, in real-time, at least one alert when the at least one pre-determined physiological value is higher than the predetermined threshold value (as described in claims 1 and 2); and vi) transmitting, in real-time, the at least one alert to at least one of: the user, at least one family member, at least one medical practitioner, or any combination thereof (as described in claims 1 and 2) (Shusterman, paragraphs [0151] and [0160]; Paragraph [0160] discloses that are able to track the dynamics of patients' waveforms (ECG, blood pressure, respiration rate, oxygen saturation, as well as their speed during exercises) from their smart phones, which receive these data from the cloud in a compressed form. Cardiologists and exercise physiologists can track the dynamics of ECG, blood pressure and respiration during exercise in real time on the display of their smart phones connected to the cloud. If the ECG starts showing potentially life-threatening abnormalities (signs of cardiac ischemia) or significant changes in blood pressure or respiration rate, the physicians can stop the exercise. Alternatively, the cloud system can monitor changes in these parameters using its automatic processing software algorithms with personalized thresholds and alarms (which are adjusted according to the individual reference values, as described above).  If the changes in the vital signs exceed these personalized thresholds, the cloud sends an alarm and compressed data to the physician's smart phone for review (i.e., generating and transmitting an alert to at least one medical practitioner when the difference between the user’s physiological measurement and the predetermined physiological value is higher than the predetermined threshold); and at the same, it sends a message to the patient to stop exercising (walking) (i.e., generating and transmitting an alert to the user when the difference between the user’s physiological measurement and the predetermined physiological value is higher than the predetermined threshold).  Paragraph [0151] also teaches that the personalized thresholds and alarms are sent to the patient’s mobile device (i.e., generating and transmitting an alert to the user when the difference between the user’s physiological measurement and the predetermined physiological value is higher than the predetermined threshold).).
- While Shusterman teaches a system and method, comprising: continually measuring a user’s physiological characteristics in real-time (see Shusterman, paragraph [0033], where Shusterman teaches that the user’s data can be collected as a one-time test, periodic, quasi-periodic, or continuous monitoring): Shusterman does not explicitly teach a system and method, wherein:
- vii) when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user (as described in claims 1 and 2).
		- However, in analogous art of health monitoring systems and methods, Sethi teaches a system and method, wherein:
			- vii) when the at least one pre-determined physiological value is smaller than the predetermined threshold value, causing to continue measuring, in real-time, the at least one physiological characteristic of the user (as described in claims 1 and 2) (Sethi, paragraphs [0055] and [0100]; Paragraph [0100] teaches that if no additional patient data is available, monitoring continues with repeated measurements, at step 830.  If the additional patient data is available and within a certain expected range of values at step 840 (i.e., the at least one pre-determined physiological value is smaller than the predetermined threshold value), monitoring will also continue with repeated measurements at step 830 (i.e., causing the system to continue to measure the at least one physiological characteristic of the user).  Paragraph [0055] teaches this feature is beneficial for providing reliable results.).
	Therefore, it would have been obvious to one of ordinary skill in the art of health monitoring systems and methods at the time of the effective filing date of the claimed invention to modify the information management, decision support, and diagnosis system and method taught by Shusterman, to incorporate a step and feature directed to continuously measuring patient data when the patient data is within a certain expected range of values, as taught by Sethi, in order to provide reliable results. See Sethi, paragraph [0055]; see also MPEP § 2143 G.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686